Opinion issued April 27, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00371–CV




DONALD EAST WILLIS, Appellant

V.

WAL-MART STORE # 2066 A/K/A WAL-MART STORES, INC. AND
GEORGE SANCHEZ, Appellees




On Appeal from County Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 828,763




MEMORANDUM OPINIONAppellant Donald East Willis has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2005) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant requested an extension of
time to file the appellate filing fee.  Appellant has cited no legal authority authorizing
a court of appeals to extend the time to pay the costs of appeal, and we are not aware
of any such legal authority.
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.